United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2174
                        ___________________________

                              United States of America

                        lllllllllllllllllllllPetitioner - Appellee

                                           v.

                              Calvin Scott Wedington

                      lllllllllllllllllllllRespondent - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                           Submitted: November 7, 2013
                             Filed: November 8, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       Federal prisoner Calvin Wedington is serving a life sentence imposed in 1982
after he pleaded guilty to second-degree murder. He is confined at the Federal
Medical Center in Rochester, Minnesota, pursuant to a 2005 commitment order under
18 U.S.C. § 4245, which provides for the hospitalization of an imprisoned person
suffering from a mental disease or defect, until he no longer needs treatment or his
prison sentence expires, whichever occurs first. In this proceeding, Wedington
appeals the district court’s1 order denying his most recent 18 U.S.C. § 4247(h) motion
for discharge from commitment.

       Following careful review, we conclude that ample evidence supported the
district court’s finding after a hearing that Wedington was in need of ongoing
commitment. See 18 U.S.C. § 4245(d) (determination of mental illness and treatment
need; burden of proof), § 4247(h) (discharge); United States v. Bean, 373 F.3d 877,
879 (8th Cir. 2004) (finding under § 4245 is reviewed for clear error); United States
v. Frierson, 208 F.3d 282, 283 (1st Cir. 2000) (commitment under § 4245 continues
until earlier of expiration of sentence, determination by director of medical facility
that prisoner is no longer in need of hospitalization, or determination by court by
preponderance of evidence after hearing upon motion by counsel for committed
person that he should be discharged). Despite Wedington’s generally exemplary
behavior while receiving treatment for his schizophrenia, and his concern about the
side effects of his medication, the district court’s denial of Wedington’s motion to be
discharged from commitment was supported by evidence that he lacked insight into
his mental illness, that he had a history of refusing medication and decompensating
when discharged from prior section 4245 commitments, that he openly indicated he
would stop taking his psychiatric medication if allowed to do so, and that his life
would be endangered as a result of likely noncompliance with treatment for his other
medical conditions if he discontinued his psychiatric medication. Accordingly, we
affirm the judgment of the district court, see 8th Cir. R. 47B, and we grant counsel’s
motion to withdraw, subject to counsel informing appellant about procedures for
seeking rehearing or filing a petition for certiorari.
                         ______________________________



      1
       The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Steven E. Rau,
United States Magistrate Judge for the District of Minnesota.

                                         -2-